Citation Nr: 0120714	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  96-44 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an abnormality of 
the liver and spleen.

2.  Entitlement to service connection for a heart disability 
(arteriosclerotic heart disease, status post coronary artery 
bypass grafting).

3.  Entitlement to service connection for residuals of Agent 
Orange exposure.

4.  Entitlement to restoration of a 100 percent rating for 
residuals of colon cancer, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Navy Mutual Aid Association




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to March 
1973, and had 7 years, 9 months, and 26 days of prior 
unverified active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 RO decision which denied the 
veteran's claims of service connection for an abnormality of 
the liver and spleen, a heart disability, and residuals of 
Agent Orange exposure.  This matter also arises from a March 
1996 RO decision which reduced the veteran's 100 percent 
rating for residuals of colon cancer to 10 percent.


FINDINGS OF FACT

1.  Neither liver nor spleen problems were manifest during 
service.  Any current liver or spleen abnormalities are not 
attributable to service.

2.  A heart disability was not diagnosed within one year of 
the veteran's service discharge; and any current heart 
disability is not attributable to service.

3.  The veteran does not have any residual disability 
stemming from Agent Orange exposure.

4.  Clear and unmistakable evidence warranting a reduction in 
the veteran's disability evaluation for his residuals of 
colon cancer was of record at the time of the rating decision 
that reduced his 100 percent rating to 10 percent.  The 
decision to award the 100 percent evaluation was not 
supported in fact or law.

5.  The veteran's residuals of colon cancer are manifested by 
no more than constant slight or moderate leakage.


CONCLUSIONS OF LAW

1.  An abnormality of the liver and spleen was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991& Supp. 2000); 38 C.F.R. § 3.303 (2000).

2.  A heart disability was not incurred in or aggravated by 
service, nor may service incurrence of a heart disability be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

3.  Residuals of Agent Orange were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000).

4.  Restoration of a 100 percent rating for residuals of 
colon cancer is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.344(c), 4.114, Diagnostic Codes 
7332, 7333 (2000).

5.  The award of the 100 percent evaluation for residuals of 
colon cancer was clearly and unmistakably erroneous.  
38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1959 to March 
1973, and had 7 years, 9 months, and 26 days of prior 
unverified active service.  He had a tour of duty in the 
Republic of Vietnam and was awarded various decorations, some 
of which are indicative of combat service.

On entrance examination in October 1951, the veteran's heart, 
blood vessels, and abdomen were normal; and his blood 
pressure was 114/72.

Routine examinations in October 1954, October 1955, December 
1955, March 1956, November 1958, and December 1958, revealed 
a normal heart, abdomen, and viscera.  In March 1959, April 
1960, October 1960, June 1961, October 1961, August 1962, and 
September 1963, the veteran underwent examinations and was 
generally noted to be physically qualified to perform his 
duties.  Specifically, in March 1959, October 1960, and 
September 1964 routine examinations revealed a normal heart, 
abdomen, and viscera; and his blood pressure was 134/78 in 
March 1959 and October 1960, and was 116/86 in September 
1964.  In October 1961, his blood pressure was 110/70. 

In October 1966, the veteran underwent an exploratory 
laparotomy and a partial colectomy.  The diagnoses were a 
neoplasm (of an unspecified nature) of the digestive organs 
and a malignant neoplasm of the cecum.  A biopsy revealed a 
mucinous adenocarcinoma of the cecum, and no metastasis of 
the lymph nodes.  

An August 1967 barium enema study revealed an impression of 
"[s]tatic post operative, right colon resection."

In September 1967, a Medical Board noted that the veteran had 
been asymptomatic.  No findings of recurrent cancer were 
noted.  A liver battery and chest X-rays were negative.  It 
was also noted that an August 1967 barium enema study 
revealed that the area of the ileotransverse colostomy 
appeared normal.  It was recommended that the veteran be 
returned to full duty as he had received maximum therapy and 
was free from recurrent disease (i.e. colon cancer).

A January 1969 barium enema study reveals that the veteran 
had undergone an ileo transverse anastomosis for treatment of 
primary adenocarcinoma of the cecum.  The impressions were a 
normal study; [post ileo-colic anastomosis].

In August 1971, the veteran's heart, abdomen, and viscera 
were normal, and his blood pressure was 126/80.

EKG studies, dated in September 1971, were normal. 

A September 1971 barium enema study revealed a history of the 
veteran having had cancer of the cecum in 1966, with an 
ileotransverse colostomy.  It was noted that he had no 
recurrent disease.  Following an examination, it was noted 
that he had a normal postoperative barium enema study.  It 
was noted that "the anastomotic site is patent and no 
intrinsic or extrinsic abnormalities are noted."

At a November 1972 retirement examination, it was noted that 
the veteran's heart was within normal limits as were his 
abdomen and viscera, aside from residuals of post-operative 
colon carcinoma.  It was noted that a barium enema study 
revealed an ileum transverse colon anastomosis.  There was no 
evidence of any recurrent tumor formation.  His remaining 
colon and terminal ileum appeared normal.  His blood pressure 
was 122/78.  On an associated history form, the veteran 
reported a  cardiovascular history of seldom chest pain or 
pressure and a respiratory history of seldom chest pain.  The 
veteran also appeared to question whether he had high blood 
pressure. 

In a November 1972 questionnaire, the veteran indicated he 
had a history of heart attacks and cancer, among other 
things.

An EKG study, dated in November 1972, reflected a sinus 
arrhythmia. 

In May 1985, the veteran underwent a colonoscopy.  The rectum 
examination revealed hemorrhoids; his sigmoid had spasms and 
questionable tics, among other things; and his descending and 
transverse colon were "ok."  The impressions included 
status-post adenocarcinoma of the colon with resection, and 
no signs of recurrence. 

A May 1985 report regarding biopsies of the anastomotic site 
and random biopsies of the colonic mucosa revealed mild 
inflammation which was nonspecific. 

In August 1985, the veteran was hospitalized and underwent 
coronary artery bypass grafting and intraoperative 
angioplasty.  EKG studies performed at that time revealed a 
normal sinus rhythm.  In an August 1985 statement, Nazih 
Zuhdi, M.D., noted that the veteran had rather extensive 
arteriosclerosis.  In an August 1985 statement, Jan Voda, 
M.D., noted that the veteran had made a rapid uncomplicated 
recovery following his cardiac catheterization. 

An October 1986 liver spleen scan revealed that the veteran 
had a reversal of the liver spleen ratio, which can be seen 
in cases of hepatocellular disease, cirrhosis, and portal 
hypertension.

In December 1993, the veteran underwent percutaneous 
transluminal coronary angioplasty.  It was noted he had a 
normal sinus rhythm on EKG studies.  At the time of his 
hospital discharge, the diagnoses included severe three 
vessel coronary artery disease and status-post multiple 
percutaneous transluminal coronary angioplasty procedures. 

In March 1994, the veteran filed a claim for service 
connection for residuals of colon cancer, liver and spleen 
abnormalities, a heart disability, and exposure to Agent 
Orange.

By an October 1994 RO decision, service connection was 
granted for residuals of colon cancer, and a 100 percent 
rating was assigned for this disability. 

In 1995, the veteran failed to report for a VA examination.  
Evidence shows that he reported that he could not make the 
trip to the VA medical facility in San Antonio as a result of 
his heart condition.  

A June 1995 VA examination reveals that the veteran reported 
he had normal bowel function aside from occasional loose 
stools, which were controlled by an increase in fiber in his 
diet.  From a historical perspective, it was noted that he 
had undergone a right hemicolectomy and an end to end ileum-
colon anastomosis (or an ileo-transverse colostomy).  It was 
also noted that he never required a colostomy (i.e. a 
diverted colon to the skin), but was primarily anastomosed.  
Follow-up barium enema studies demonstrated a normal colon, 
with normal rectal functioning.  It was also noted that such 
studies revealed that the ileal-transverse colon anastomosis 
functioned normally.  On examination, he had normal sphincter 
tone, and his stool was tan and heme negative.  On 
examination of the abdomen, he had no masses, tenderness, or 
organomegaly.  The assessments included status post ileum 
transverse colon anastomosis for carcinoma of the cecum, and 
coronary artery disease, status-post coronary artery bypass 
graft with angioplasty. 

August 1995 VA X-ray studies of the chest, abdomen and pelvis 
were negative. 

In August 1995, the veteran underwent CT studies of the 
chest, abdomen and pelvis at Corpus Christi Radiology Center.  
Findings included a normal spleen and liver.  The conclusion 
was that there was no obstruction or recurrent tumor at the 
previous anastomotic site, nor was there evidence of any 
mesenteric, retroperitoneal, or pelvic adenopathy.  It was 
also noted he had negative chest and abdominal CT scans.

By an August 1995 RO decision, it was determined that there 
had been clear and unmistakable error in the October 1994 RO 
decision which assigned a 100 percent rating for residuals of 
colon cancer.  It was proposed that the veteran's rating be 
reduced to 10 percent.

During a November 1995 examination, the veteran reported to a 
VA social worker that he had jungle rot for years after he 
returned from Vietnam; and he said that the skin condition 
disappeared following his heart surgery.  He related he had 
high cholesterol levels and was not sure whether or not they 
were related to his Agent Orange exposure.  He indicated he 
had served in Northern Vietnam at the demilitarized zone 
(DMZ) and at the GHQ.  He also said he served in the Quang 
Tri area and in and around the Tet offensive areas.  

A November 1995 Agent Orange examination report reflects that 
no pertinent findings were made with respect to the veteran's 
liver or spleen.  It was noted he was status-post coronary 
artery bypass grafting with angioplasty, and had a history of 
having cancer of the cecum with a primary ileial transverse 
colon anastomosis in 1966, among other things. 

By a March 1996 RO decision, the veteran's 100 percent rating 
for residuals of colon cancer was reduced to 10 percent.

In March 1997, the veteran was hospitalized at Columbia Bay 
Area Medical Center for treatment of complaints of nausea and 
diarrhea.  He was diagnosed as having gastroenteritis and 
hypercholesterolemia, among other things.  During the course 
of the examination, he underwent an EKG which revealed a 
normal sinus rhythm.  It was also noted that a chest X-ray 
did not reveal acute cardiopulmonary disease, and revealed no 
significant changes since January 1994.  An X-ray of the 
abdomen revealed several nonspecific air-fluid levels. 

In July 1997, the RO indicated that the veteran had been 
unable to present for any examinations at the San Antonio VA 
medical facility.  It was noted that attempts had been made 
to have him examined at the Corpus Christi VA medical 
facility but that the nature of the examinations he was to 
undergo would have been too complex to be completed by a 
general practitioner at the Corpus Christi facility.  

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of the October 1994 RO decision, which denied 
his claims of service connection for liver and spleen 
abnormalities, a heart disability and Agent Orange residuals.  
The veteran was notified of the August 1995 RO decision that 
1) found clear and unmistakable error in an October 1994 
decision which granted a total rating for residuals of colon 
cancer and 2) proposed a reduction in his rating.  Finally, 
the veteran was properly notified of the March 1996 which 
actually reduced his rating for residuals of colon cancer 
from 100 to 10 percent.  The October 1994 denial was based on 
the lack of evidence linking any liver and spleen 
abnormality, a heart disability or any Agent Orange residuals 
to military service.  The August 1995 RO decision, which 
found clear and unmistakable error in the October 1994 RO 
decision to assign a 100 percent rating for residuals of 
colon cancer, was based on the finding that the record never 
showed that the veteran required a colostomy; based on this 
finding, a reduction in rating was proposed.  Again, the 
March 1996 RO decision actually implemented the reduction in 
the veteran's rating for residuals of colon cancer based on 
evidence showing that he did not require a colostomy.  Those 
are the key issues in this case, and the RO's October 1994, 
August 1995, and March 1996 decisions, as well as the 
statement of the case and subsequent supplemental statements 
of the case, informed the veteran that medical evidence 
regarding the etiology of the disabilities in question as 
well as evidence regarding the nature and severity of his 
colon cancer residuals was needed to substantiate his claims.  
VA has met its duty to inform the veteran.  The Board 
concludes the discussions in the rating decision, statement 
of the case, supplemental statement of the case, and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The RO made repeated attempts to get the veteran 
examined.  Indeed, he underwent VA examinations in June and 
November 1995.  All subsequent attempts to have him examined 
were unsuccessful due to the veteran's illness and inability 
to travel.  It is noted, however, that the veteran was 
invited to submit private medical evidence in support of his 
claims.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of these claims.  The RO has 
requested all relevant (treatment) records identified by the 
veteran and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  While VA has a duty to assist the 
veteran in the development of his claim, that duty is not "a 
one-way street."  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for cirrhosis 
of the liver and cardiovascular disease may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be rebuttably presumed 
to have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 
McCartt v. West, 12 Vet. App. 164 (1999).

Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000).

1.  Abnormality of the Liver and Spleen

A review of the claims file does not reflect that the veteran 
experienced any liver or spleen problems during his period of 
active duty.  At the time of his November 1972 discharge 
examination, his abdomen and viscera were noted as normal.  
In October 1986, nearly 14 years after his separation from 
service, he underwent a liver spleen scan which revealed a 
reversal of the liver spleen ratio, which was noted as 
typically seen in cases of hepatocellular disease, cirrhosis, 
and portal hypertension.  More recent medical evidence from 
the 1990s does not reveal any abnormalities of the liver and 
spleen.  In this regard, an August 1995 CT scan specifically 
noted that he had a normal spleen and liver. 

In sum, there is no evidence of liver or spleen problems 
during active service.  While there was one isolated post-
service laboratory finding regarding the liver and spleen in 
October 1986, there is no current medical evidence of such.  
Even assuming that the veteran does indeed have "reversal of 
the liver spleen ratio" currently, there is no evidence 
linking this condition to service.  Furthermore, the presence 
of an apparently abnormal laboratory finding does not, in and 
of itself, establish that service connection is warranted.  
Pertinent law and regulations specifically limits entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Here, there is 
no evidence of any present disability related to the 
laboratory finding.  In this regard, there is no evidence 
showing that he has hepatocellular disease, cirrhosis, or 
portal hypertension.  Given the aforementioned, the Board 
finds the claim of service connection for an abnormality of 
the liver and spleen must be denied.

The veteran's statements, in support of his claim, which are 
to the effect that he has an abnormality of the liver and 
spleen which is attributable to service, are not cognizable 
evidence since, as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of the disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 53-56.  Such is not the case in this instance as 
the weight of the evidence is against the claim of service 
connection for an abnormality of the liver and spleen.

2.  Heart Disability

The veteran's service medical records reveal that his heart 
was normal on enlistment examination in October 1951.  
Throughout his period of active duty, his heart was 
consistently noted as normal.  On separation examination in 
November 1972, his heart was within normal limits, and his 
blood pressure was 122/78.  At or around the time of his 
separation examination, the veteran reported a medical 
history of chest pain and pressure, heart attacks, and 
questionable high blood pressure.  A few days after his 
separation examination, in November 1972, he underwent an EKG 
study, which revealed a sinus arrhythmia. 

There is no evidence of a heart disability during the 
presumptive year after the veteran's period of service, or 
for many years later.  The first post-service indication of a 
heart disability is in the mid 1980s.  Thereafter, there is 
consistent medical evidence showing that the veteran was 
treated for coronary artery disease, among other heart 
ailments.  A sinus arrhythmia is not among his current 
problems.  In fact, post-service medical evidence 
consistently shows that he has a normal sinus rhythm.  

With regard to the matter of etiology, it is pointed out that 
there is absolutely no medical evidence on file linking the 
veteran's current heart problems (which, again, do not 
include a sinus arrhythmia) with his period of service.

The veteran's own statements are acknowledged.  He asserts 
that his heart problems had their inception in service.  
Again, it is noted that while he had a sinus arrhythmia in 
service, he no longer has this condition.  Further, there is 
absolutely no corroborative medical evidence linking the 
veteran's current heart problems, which include coronary 
artery disease, with service.  In sum, the veteran's opinion 
may not be considered competent evidence since, as a layman, 
he have no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu, supra.  

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the claim and, thus, the rule 
is inapplicable.  The evidence establishes that 
cardiovascular disease was not manifest during service and 
evidence of the disease within 1 year of separation has not 
been presented.  As no competent medical evidence has been 
submitted to link any current heart disability with his 
period of service, the claim for service connection must be 
denied.

3.  Agent Orange Residuals

A review of the claims file shows that the veteran had active 
duty in Vietnam during the Vietnam era.  His service medical 
records do not reveal any of the conditions that are subject 
to presumptive service connection.  Finally, there is no 
current evidence of any the disabilities which are subject to 
presumptive service connection based on Agent Orange 
exposure. 

It is noted that the veteran, who has no medical training, 
asserts that he was exposed to Agent Orange, during his 
period of service in Vietnam and that such exposure resulted 
in residual disability.  There is no objective evidence, 
however, that he was exposed to herbicides, including Agent 
Orange, during his Vietnam service, and he is not entitled to 
the presumption of herbicide exposure as there is no evidence 
that he has one of the herbicide-related diseases listed in 
the law.  McCartt, supra.  Further, the veteran's own 
assertion regarding the causal connection between his claimed 
herbicide exposure and any heart or skin disorders is not 
cognizable evidence since, as a layman, he has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu, supra.  

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 53-56.  Such is not the case in this instance as 
the weight of the evidence is against the claim.


Additional matters

Finally, the Board has considered the provisions of 38 
U.S.C.A. § 1154; however, there is no allegation of a 
relationship between the claimed disorders and combat.


B.  Restoration Claim 

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  For 
example, a disability evaluation may be reduced where there 
has been clear and unmistakable error in a previous 
determination.  38 C.F.R. § 3.105(a). 

VA regulations also provide that where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  Furthermore, the 
regulations provide that the veteran is to be notified of the 
contemplated action (reduction or discontinuance) and given 
detailed reasons therefore, and is to be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  The veteran is also to be informed that he/she may 
request a predetermination hearing, provided that the request 
is received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§ 3.105(e),(h).

In this case, the RO determined, in an August 1995 decision, 
that there was clear and unmistakable error in the October 
1994 RO decision which granted the veteran a 100 percent 
rating for residuals of colon cancer based on the need for a 
colostomy.  Specifically, the RO determined, in August 1995, 
that the veteran's service medical records, particularly his 
discharge examination, revealed no evidence that he had a 
colostomy.  Rather, it was noted that he had a normal 
appearing colon and terminal ileum with no evidence of 
recurrent tumor formation.  The RO also noted that a June 
1995 VA examination report reflected the opinion that the 
veteran never required a colostomy but was primarily 
anastomosed.  By this August 1995 decision, the RO proposed 
to reduce the 100 percent schedular rating to 10 percent.  
The veteran was notified of this proposed reduction in a 
September 1995 letter; he was also notified that he could 
request a hearing and submit additional evidence.  In March 
1996, the RO implemented the reduction, reducing the 
disability evaluation from 100 to 10 percent, effective from 
June 1, 1996. 

Since service connection was established, the veteran's 
residuals of colon cancer have been rated under Diagnostic 
Code 7333.  Under Diagnostic Code 7333, a 30 percent 
disability rating is warranted for moderate reduction of 
lumen or moderate constant leakage.  A 50 percent disability 
rating is warranted for great reduction of lumen or extensive 
leakage.  A 100 percent disability rating is warranted if a 
colostomy is required.  38 C.F.R. § 4.114, Diagnostic Code 
7333. 

Another pertinent Code provides that a noncompensable 
evaluation is warranted for healed or slight impairment of 
sphincter control without leakage.  A 10 percent evaluation 
requires constant slight or occasional moderate leakage.  A 
30 percent evaluation is warranted for occasional involuntary 
bowel movements, necessitating wearing of a pad.  A 60 
percent evaluation is assigned with extensive leakage and 
fairly frequent involuntary bowel movements.  A 100 percent 
evaluation requires complete loss of sphincter control.  38 
C.F.R. § 4.114, Diagnostic Code 7332.

CUE

The Board finds that the RO was correct in finding CUE in an 
October 1994 decision which assigned a 100 percent rating for 
residuals of colon cancer.  The finding of CUE was based, in 
part, on the veteran's service medical records, which the RO 
stated were not indicative of a colostomy at the time of his 
discharge examination.  The Board agrees.  In fact, the 
evidence of record establishes that the veteran's residuals 
of colon cancer never approximated the criteria for a 100 
percent rating under Diagnostic Codes 7333 or 7332, or any 
other pertinent code, at any time following his service 
discharge.  Stated differently, as noted in the August 1995 
RO decision, the 1994 rating decision that granted the 100 
percent evaluation was not supported by fact or law.  The 
1994 rating decision was clearly and unmistakably erroneous.  
38 C.F.R. § 3.105 (a).  The basis for the reduction was not 
based on improvement since the 1994 decision; rather it was 
the determination of the VA that the 1994 decision was never 
supported in fact or law.

Although most decisions of the Court regarding restoration 
cases are premised on improvement and the provisions of 
38 C.F.R. § 3.344, such decisions do not limit the other 
regulatory bases for reducing or terminating an evaluation. 

Rating Reduction

The question that remains is whether the reduction in rating, 
to 10 percent, was supported by the evidence on file.

From a historical perspective, it is noted that the veteran 
was diagnosed as having colon cancer in October 1966.  As 
treatment, he underwent surgery, including a laparotomy and a 
partial colectomy.  This surgery included an ileo transverse 
colostomy or ileo transverse anastomosis.  By September 1967, 
it was noted, by a Medical Board that he was free from 
recurrent disease and was able to return to full duty.  At 
the time of his separation examination, in November 1972, it 
was noted his colon and terminal ileum appeared normal, and 
that there was no evidence of recurrent disease.  A barium 
enema study was noted as revealing an ileum transverse colon 
anastomosis.  It was not indicated that he required a 
colostomy.  Post-service medical evidence includes a May 1985 
colonoscopy report which revealed no signs of recurrence.  
The impressions were status post adenocarcinoma of the colon, 
with resection.  Again, the need for a colostomy was not 
indicated.  More recent medical evidence reflects that the 
veteran underwent a VA examination in June 1995, during which 
he reported he had normal bowel function aside from an 
occasional few loose bowel movements.  Notably, the examiner 
pointed out that the veteran had never required a colostomy.  
On objective examination, he had normal sphincter tone.  A 
barium enema study showed a normal colon and normal rectal 
functioning.  The assessments were status post ileum 
transverse colon anastomosis for carcinoma of the cecum. 

While it is acknowledged that the veteran underwent an ileo 
transverse colostomy during service, at the time of his 
service discharge he did not require a colostomy.  Further, 
there is no post-service evidence showing that he required a 
colostomy.  Notable medical evidence on file includes a June 
1995 VA examination report which indicates that he never 
required a colostomy.  While he currently reports that he has 
occasional loose bowel movements, he has not described any 
leakage.  Assuming that he does indeed have occasional 
leakage, no more than a 10 percent rating would be warranted, 
which has been assigned by the RO.  38 C.F.R. § 4.114, 
Diagnostic Code 7332. 

In sum, the Board finds that the RO properly reduced the 
veteran's rating for residuals of colon cancer from 100 
percent to 10 percent.  38 C.F.R. § 3.105 (a).  The current 
10 percent rating for the disability is proper, based on 
clinical evidence demonstrating no need for a colostomy and 
no more than constant slight to moderate leakage.  The 
preponderance of the evidence is against restoration of a 100 
percent rating for residuals of colon cancer.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for an abnormality of the liver and spleen 
is denied.

Service connection for a heart disability is denied.

Service connection for Agent Orange residuals is denied.

Restoration of a 100 percent rating for residuals of colon 
cancer is denied.



REMAND

In a July 1996 decision, the RO denied the veteran's claim of 
service connection for residuals of an inguinal hernia.  In 
October 1996, the veteran filed a timely notice of 
disagreement.  As the veteran has not yet been furnished with 
an initial statement of the case, appropriate action must be 
taken.  See Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a 
statement of the case with respect to his 
claim of service connection for residuals 
of an inguinal hernia, to include 
notification of the need to timely file a 
substantive appeal to perfect his appeal 
on this issue.

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  If the veteran perfects the appeal 
for the claim of service connection for 
residuals of an inguinal hernia,  the 
case should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

